Case 1:19-cv-07267-BMC Document 28 Filed 03/09/20 Page 1 of 5 PagelD #: 149

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

JOSE PANORA, on his own behalf and on behalf of
others similarly situated, Case No.: 19-cv-07267(BMC)

Plaintiff,
-against-
DEENORA CORP d/b/a Dee’s; DEE’S BRICK OVEN
PIZZA, INC d/b/a Dee’s, and DEERAN ARABIAN a/k/a

Dee Arabian,

Defendants.

 

MEMORANDUM OF LAW IN FURTHER SUPPORT OF DEFENDANTS’ MOTION TO
DISMISS PLAINTIFF’S SECOND CAUSE OF ACTION FOR NEW YORK LABOR
LAW MINIMUM WAGE VIOLATIONS

AARON N. SOLOMON, ESQ.
KEITH GUTSTEIN, ESQ.

TAYLOR M. FERRIS, ESQ.
KAUFMAN DOLOWICH & VOLUCK, LLP
Attorneys for Defendants
135 Crossways Park Drive, Suite 201
Woodbury, New York 11797
Tel.: (516) 681-1100
Case 1:19-cv-07267-BMC Document 28 Filed 03/09/20 Page 2 of 5 PagelD #: 150

PRELIMINARY STATEMENT

Defendants Deenora Corp., Dee’s Brick Oven Pizza, Inc. (“Dee’s”), and Deeran Arabian
(collectively referred to herein as “Defendants”), respectfully submit this reply memorandum of
law in further support of their motion, pursuant to Federal Rule of Civil Procedure 12(b)(6), to
dismiss Plaintiff's Second Cause of Action in the Class and Collective Action Complaint filed on
December 29, 2019 (“Complaint”). As stated in the initial moving papers, the Second Cause of
Action for unpaid minimum wages under the New York Labor Law (“NYLL”), wholly fails to
state a claim upon which relief may be granted.

In their motion, Defendants established entitlement to dismissal of Plaintiff's Second
Cause of Action because Plaintiff pleads he was paid a salary in excess of $1,300, which is well
in excess of the minimum wage. In his opposition to the motion to dismiss, Plaintiff had no
substantive response to Defendants’ argument that Plaintiff has not pled facts to sustain a claim
under the NYLL for unpaid minimum wages. Not only is Plaintiff's opposition unpersuasive, but
Plaintiff fails to cite any cases that support the proposition that an employee who alleges that he
was paid well in excess of $1,000 per week can state a minimum wage claim under the NYLL. In
fact, the authority that Plaintiff cites to in his opposition papers actually supports dismissal of
Plaintiffs NYLL minimum wage claims. See Plaintiff's Opposition, Dkt. No. 27, at 4, citing
Romero v. Rung Charoen Sub, Inc., 2017 WL 4480758 (E.D.N.Y. Sept. 30, 2017) (dismissing
plaintiff's minimum wage claims as plaintiff was paid in excess of the minimum wage for the first
forty hours worked).

As stated in Defendants’ Memorandum of Law in Support of the Motion to Dismiss, dated
February 18, 2020 (the “Initial Memorandum”), the Complaint failed to plead facts to sustain a

minimum wage claim under the NYLL, as Plaintiff was paid in excess of the New York minimum
Case 1:19-cv-07267-BMC Document 28 Filed 03/09/20 Page 3 of 5 PagelD #: 151

wage rate during the entirety of the relevant statutory period. As such, the Second Cause of Action
in the Complaint should be dismissed for failure to state a claim upon which relief may be granted.
ARGUMENT
I, NOTHING IN PLAINTIFF’S OPPOSITION TO THE MOTION TO DISMISS
REFUTES DEFENDANTS’ ARGUMENT THAT PLAINTIFF’S SECOND
CAUSE OF ACTION FOR MINIMUM WAGE VIOLATIONS UNDER THE
NYLL MUST BE DISMISSED FOR FAILURE TO STATE A CLAIM

In this litigation, Defendants contend that Plaintiff was not entitled to overtime
compensation because he was properly classified as exempt. However, even if Plaintiff was a non-
exempt employee, Plaintiff fails to state a minimum wage claim under the NYLL because
Plaintiff's regular rate of pay for the first forty hours of weekly work exceeds the minimum wage
rate throughout his employment with Defendants. To the extent Plaintiff alleges that he was not
compensated for hours above forty, Plaintiff pleads an overtime claim, not a minimum wage
claim. See Defendants’ Memorandum in Support, Dkt. No. 20, at 6-7 (citing cases).

In Plaintiff's opposition to the motion to dismiss, he offers nothing more than conclusory
statements that Defendants did not pay Plaintiff “at least the applicable New York minimum wage
‘for each hour worked,’” and “therefore, was considered to be paid nothing for the hours in excess
of forty.” See Plaintiff's Opposition, Dkt. No. 27, at 3, 4.

Plaintiff concedes that he cannot recover damages for both unpaid minimum wages and
unpaid overtime for weekly work hours above forty. Yet, even though Plaintiff admits that this
Court cannot award minimum wage damages for hours above forty (because that is what overtime
damages are for), he strangely argues that Plaintiff's minimum wage and overtime claims overlap.
Plaintiff cites no authority supporting this proposition. Instead, Plaintiff relies on a single case,

Romero v. Rung Charoen Sub, Inc., 2017 WL 4480758 (E.D.N.Y. Sept. 30, 2017). However,

Romero actually supports dismissal of Plaintiff's NYLL minimum wage claim. Specifically, in
Case 1:19-cv-07267-BMC Document 28 Filed 03/09/20 Page 4 of 5 PagelD #: 152

Romero, the Court determined that “[b]ecause each of [plaintiff's] regular hourly rates is greater
than the minimum wage during [p]laintiff's employment, [d]efendants did not violate the
minimum wage provisions of the NYLL . . .” Romero, 2017 WL 4480758 at *10. It is inherent
from Romero, and other decisions from courts in this circuit, that when a plaintiff alleges that he
was paid a salary well in excess of the minimum wage, but also claims that he was not properly
compensated under the NYLL for his hours worked in excess of forty, the claims asserted are
overtime claims, not minimum wage claims. See Pichardo v. El Mismo Rincon Latino Corp., 2018
WL 4101844, at *6 (E.D.N.Y. Aug. 7, 2018), report and recommendation adopted, 2018 WL
4100480 (E.D.N.Y. Aug. 28, 2018) (dismissing plaintiff's minimum wage claim where plaintiffs
regular rate of pay, as calculated in compliance with the hospitality wage order, exceeded the
applicable New York minimum wage rate and was not intended to cover hours worked in excess
of forty); Lopez v. Royal Thai Plus, LLC, 2018 WL 1770660, at *7-8 (E.D.N.Y. Feb. 6,
2018), report and recommendation adopted, (E.D.N.Y. Apr. 12, 2018) (“Plaintiff had an hourly
wage rate of $17.50 ($700 divided by 40 hours). This hourly wage rate is higher than the applicable
minimum wage rate for both 2015 and 2016, and Plaintiff has no NYLL minimum wage claim
under this calculation”); Martinez v. Alimentos Saludables Corp., 2017 WL 5033650, at *14
(E.D.N.Y. Sept. 22, 2017) (“The Court divided Martinez’s weekly pay of $475.00 and $525.00 by
40 hours, the lesser of 40 hours and the actual number of hours Martinez worked each week. Since
the minimum wage rate under the NYLL never exceeded the rate of $11.88 per hour during these
periods, the Court concludes that Martinez was paid above the minimum wage while employed by
defendants.”’).

Accordingly, as Plaintiff fails to state a claim for minimum wage violations under the

NYLL, Defendants respectfully request that the Court dismiss Plaintiff's Second Cause of Action.
Case 1:19-cv-07267-BMC Document 28 Filed 03/09/20 Page 5 of 5 PagelD #: 153

CONCLUSION
For the foregoing reasons, and the reasons set forth in Defendants’ Motion to Dismiss,
Defendants respectfully request that the Court: (1) dismiss Plaintiff's Second Cause of Action
alleging unpaid minimum wages in violation of the NYLL pursuant to Federal Rule of Civil
Procedure 12(b)(6) with prejudice; and (2) grant any other and further relief as the Court deems
appropriate.

Dated: Woodbury, New York
March 9, 2020

Respectfully submitted,

KAUFMAN DOLOWICH & VOLUCK, LLP
By: C

Aaron N. Solomon, Esq.

Keith Gutstein, Esq.

Taylor M. Ferris, Esq.

Attorneys for Defendants

135 Crossways Park Drive, Suite 201
Woodbury, New York 11797

(516) 681-1100

4839-4009-3622, v. 1
